DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 6 and 7 are pending.
Claims 1, 2, 6 and 7 are rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. 
The same solvents used in the extraction process of Katsuhiro et al. are the same solvents used in the reaction process of Katsuhiro et al. (see Reaction process on pages 4-5 and Extraction process on page 7).   Katsuhiro et al. disclose that the solvent is used in a manner that does not impair the object of the invention (paragraph 2 on page 5).  The object of the invention is to economically and advantageously prepare an industrially stable 9,9-bis[4-(2-hydroxyethoxy) phenyl]fluorene in high yield (see Tech-Problem on page 3).  Katsuhiro et al. disclose that the amount of solvent to be used from the viewpoint of economy is not particularly limited but is usually 0.5 time or more, preferably 1 to 100 times, more preferably 1 to 20 times the weight of fluorenone (see paragraph 5 on page 7).  
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an amount of solvent that does not impair the object of the invention, i.e., to economically and advantageously prepare an industrially stable 9,9-bis[4-(2-hydroxyethoxy) phenyl]fluorene in high yield.  Thus, since Katsuhiro et al. disclose that the use of solvent in amounts of 0.5 time or more, preferably 1 to 100 times, more preferably 1 to 20 times the weight of fluorenone are suitable from the viewpoint of economy.  One having ordinary skill in the art before the effective filing date of claimed invention would have reasonably expected that the disclosed solvent amounts are relevant to all the solvents to be used in the invention of Katsuhiro et al., in particular since the use of these amounts of solvent is disclosed as being economical and thus would not be expected to impair the object of the invention of Katsuhiro et al.   
Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  The applicants have not demonstrated that the use of the claimed amounts of solvent produce a new and unexpected result.
In addition contrary to the applicants arguments the overall technical ideas and solutions proposed by the present invention are not different from the prior art. Katsuhiro et al., does disclose the use of alkane solvents and utilizes azeotropic dehydration to remove water (see Reaction process on pages 4-5).  Yamada et al. utilize sulfuric acid as a principal catalyst along with a thiol compound as co-catalyst (see for instance column 2, lines 56-58; column 3, lines 6-50 and claims 1, 3, and 4).  There is no teaching in Yamada et al. that the sulfuric acid is used to absorb water generated by the reaction.  In addition, Yamada et al. was used for teaching that one having ordinary skill in the art would understand what was a suitable thiol compound for use in making 9,9-bis[4-(2-hydroxyethoxy) phenyl]fluorene .   Yamada et al. was not used to teach removal of water.  The removal of water is taught by Katsuhiro et al.
For the above reasons, the rejection of claims 1, 2, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Katsuhiro et al. (JP 2011074048 A, machine generated English translation pages 1-10) in view of Yamada et al. (US 5,629,456) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiro et al. (JP 2011074048 A, machine generated English translation pages 1-10) in view of Yamada et al. (US 5,629,456), for the reasons given in the previous office action dated March 29, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699